Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 7-8, 11, 14-15 and 18 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Smets (US 2015/0244718, hereinafter "Smets")
Powell (US 2015/0327072, hereinafter "Powell")
Lopez (US 2017/0364903, hereinafter "Lopez”)
The art of Smets generally discloses a trusted application that is preconfigured with security data such as (in a first implementation) authentication credentials (e.g. a PIN) or (in a second implementation) a cryptographic key, which would reduce the requirement of a key exchange between a trusted biometric application in a TEE and an external application outside of the TEE that provides access to a secured function. This security data is then used to authenticate a biometric validation obtained by the trusted application to the external application. 
The art of Powell generally discloses a method and system for provisioning access data in a second application on a mobile device using a first application on the mobile device. Authentication data may be input into the first application, and an authentication code may be requested from a remote server. After the authentication code is received by the first application in the mobile device, it can pass the authentication code to a second application that initiates an access data provisioning process.
The art of Lopez generally discloses techniques for enhancing the security of a communication device, which may include providing an application agent and a transaction 
The references of Smets, Powell and Lopez disclose as previously discussed. The references, however, do not teach at least 
detecting, by the payment TA via the processing circuitry, whether an application key corresponding to the third party payment application exists in the payment TA at a time to activate the third party payment application for a biometric recognition based payment function;
determining, by the payment TA via the processing circuitry, a first key generation algorithm, a first data encryption algorithm, a second key generation algorithm and a second data encryption algorithm based on the call request when no application key corresponding to the third party payment application exists in the payment TA;
generating, by the payment TA via the processing circuitry, the application key for the third party payment application using the first key generation algorithm;
encrypting, by the payment TA via the processing circuitry, the application key using the first data encryption algorithm and a device key of the device;
generating, by the payment TA via the processing circuitry, a user key corresponding to a user account using the second key generation algorithm;
encrypting, by the payment TA via the processing circuitry, the user key using the second data encryption algorithm and the application key;
returning, by the payment TA via the processing circuitry, the encrypted application key and the encrypted user key to the third party payment application for the third party payment application to provide the encrypted application key and the encrypted user key to a sever;
detecting, by the payment TA via the processing circuitry, whether an application key corresponding to the third party payment application exists in the payment TA at a time to activate the third party payment application for a biometric recognition based payment function; 
determining, by the payment TA via the processing circuitry, a key generation algorithm and a data encryption algorithm based on the call request when the application key corresponding to the third party payment application exists in the payment TA;
generating, by the payment TA via the processing circuitry, a user key corresponding to a user account using the key generation algorithm;
encrypting, by the payment TA via the processing circuitry, the user key using the data encryption algorithm and the application key; and
returning, by the payment TA via the processing circuitry, the encrypted user key to the third party payment application for the third party payment application to provide the encrypted user key to a server. 
The combination of art can reasonably teaches the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of encrypting and securing the encryption keys of the user device and the trusted application prior to transmission of the encrypted content at the time of a payment transaction, whether the application keys exist in the device or not. 
The claims of the instant application are not obvious over Smets, Powell and Lopez for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Smets, Powell and Lopez because they teach away from the steps executed when the application key is determined to not exist in the device, specifically the steps of determining the application key does not exist in the user device, generating an application key, encrypting the application key using a device key, generating a user key, encrypting the user key with the application key, and returning the encrypted keys to the third party payment application. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685